ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Joel Zurlo                                   )      ASBCA No. 61182
                                             )
Under Contract No. SPE4A6-13-M-1375          )

APPEARANCE FOR THE APPELLANT:                       Mr. Joel Zurlo

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Edward R. Murray, Esq.
                                                     Trial Attorney
                                                     DLA Aviation
                                                     Richmond, VA

               OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

        Appellant appealed from a contracting officer's final decision dated
21 February 2017 which asserted a monetary claim against appellant. By email dated
27 June 2017, prior to the filing of the pleadings, appellant requested that its appeal be
"canceled," which the Board understands to be a request to dismiss this appeal as
withdrawn. Appellant forwarded a letter from the contracting officer, dated 26 June
2017, in which the contracting officer fully rescinded the 21 February 2017 final
decision. The government has indicated that it does not object to appellant's request.
When a contracting officer unequivocally rescinds a government claim, the government's
action moots the appeal, leaving the Board without jurisdiction to entertain the appeal
further. Combat Support Associates, ASBCA Nos. 58945, 58946, 16-1BCAif36,288
at 176,973. Accordingly, this appeal is dismissed as moot.

      Dated: 13 July 2017



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                      I concur



                                               LYND~O'SULLIVAN
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61182, Appeal of Joel Zurlo,
rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2